      Case 1:20-cv-00219-WHA-CSC Document 8 Filed 06/17/20 Page 1 of 1




             IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

MARCUS ANTONIO JONES, # 203884,               )
                                              )
      Petitioner,                             )
                                              )      CIVIL ACTION NO.
      v.                                      )      1:20-CV-219-WHA
                                              )           (WO)
CHARLES TIPTON, et al.,                       )
                                              )
      Respondents.                            )

                                      ORDER

      On April 6, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. Doc. # 4. Upon an independent review of the

record and consideration of the Recommendation, it is ORDERED that:

      1. The Magistrate Judge’s Recommendation (Doc. # 4) is ADOPTED; and

      2. This case is DISMISSED for lack of jurisdiction, in accordance with the

provisions of 28 U.S.C. § 2244(b)(3)(A), because Petitioner has not obtained the

required permission from the Eleventh Circuit Court of Appeals authorizing a

federal district court to consider Petitioner’s successive habeas application.

      A final judgment will be entered separately.

      DONE this 17th day of June, 2020.


                             /s/ W. Harold Albritton
                          W. HAROLD ALBRITTON
                          SENIOR UNITED STATES DISTRICT JUDGE
